Applicant has amended claims 1 and 11. Applicant further argues the cited reference does not disclose the limitations of amended claims 1 and 11. In particular, applicant argues that the cited reference Xi does not disclose “the feature that the scan order is different for each LED module because Xu does not disclose an LED module that includes more than one LED line”. 
 
    PNG
    media_image1.png
    188
    400
    media_image1.png
    Greyscale
   
    PNG
    media_image2.png
    474
    839
    media_image2.png
    Greyscale

Xi’s Figs. 3 and 4

    PNG
    media_image3.png
    603
    1490
    media_image3.png
    Greyscale

Xi’s Fig. 6



/YUZHEN SHEN/Primary Examiner, Art Unit 2691